Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-16 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the retractable pet leash set forth including a leash casing, a grip portion on casing having a button with a latch mechanism enabling a user to grasp and control the retractable pet leash; a variable brake system comprising: a leash cord retraction reel mounted within the leash casing and rotatable along an axis of a main shaft, wherein the rotation of the leash cord retraction reel is under tension to ensure that the leash cord is kept taught between a user and a pet and allows the leash cord to be unreeled or reeled storing an unused leash cord within the leash cord retraction reel; a hub brake assembly comprising a brake handle connected to a ring gear and wherein when the brake handle is squeezed from a first home position, a brake force transfers to the ring gear and rotates the ring gear, forcing a set of brake pins to rotate between a hub reel and a set of brake pads and pushing the set of brake pads against the hub reel to create friction between the set of brake pads and the hub reel, said set of brake pads are further sandwiched between the ring gear and the leash cord retraction reel and apply pressure against the leash cord retraction reel, creating a friction and thereby a stopping force to the rotation of the leash cord retraction reel, controlling the amount of force needed to unreel the leash cord from the leash cord retraction reel and slow the rotation of the leash cord retraction reel; a one touch break system comprising a clutch rod to engage the button to a clutch when the button is actuated and wherein the clutch rotationally connects to the ring gear through a gear set, thereby the rotational motion of the hub reel is significantly reduced through the gear set and as the hub reel rotates, a force is slowly applied over several full rotations of the hub reel, the one touch brake apply system when activated via the button, connects the rotation of the leash cord retraction reel to the hub brake assembly and applies the hub brake assembly fully over several turns of the reel, allowing the leash cord retraction reel's rotation to be slowed and stopped; a length control system comprising a set of index gears connected to a gear shaft and take the rotatory motion of the hub reel and index a length indicator several degrees for every full turn of the hub reel, the length indicator is attached to a length adjustment dial to set a user set length of the leash cord to be let out by the hub reel and when the user set length is reached the length adjustment dial, being indexed by the length indicator and rotates a brake arm and actuates the button, and automatically activates the one touch brake system when the user set length is reached.
None of the references of the prior art teach or suggest the combination of elements of the variable brake system including the leash cord retraction reel, the hub brake assembly, the one touch break system, and the length control system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the retractable pet leash in the manner required by the claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654